GOSHORN, Judge.
Ricky Goodloe appeals from the judgments and sentences entered for three misdemeanors arising from a high speed chase. We find his contention that the trial court abused its discretion by consolidating the misdemeanors with a related felony charge to be without merit because all charges arose from a single criminal episode. See Fla.R.Crim.P. 3.150(a).
Goodloe’s assertion that the trial court erred by sentencing him to consecutive terms in the county jail for the misdemeanor offenses is also without merit. Our decision is controlled by this court’s opinion in Armstrong v. State, 640 So.2d 1250 (Fla. 5th DCA 1994), review granted, 650 So.2d 989 (Fla.1994). As we did in Armstrong, we acknowledge conflict with McGauley v. State, 632 So.2d 1154 (Fla. 4th DCA 1994).
AFFIRMED.
DAUKSCH and COBB, JJ„ concur.